Citation Nr: 1708353	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-39 718	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for leukopenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active duty in the United States Army from June 1984 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran does not have a chronic underlying disorder manifested by leukopenia.


CONCLUSION OF LAW

The criteria for service connection for leukopenia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated March 5, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of her claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of her claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examination has not been provided to address the Veteran's claimed leukopenia.  However, as will be discussed below, leukopenia itself is not a disability, and there is no indication that the Veteran has a chronic underlying disorder accounting for the leukopenia.  Accordingly, VA is not required to obtain an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, the Board finds that VA has satisfied its duty to assist her in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  The appeal will be based on the evidence of record.


Law and Analysis 

The Veteran is seeking service connection for leukopenia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that her leukopenia had its onset during military service as a result of birth-control pills and/or various antibiotics prescribed for acne and infections during that time.  However in this case, the primary impediment to a grant of service connection here is that the Veteran has not been found to have a chronic disorder manifested by leukopenia at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although there is no evidence that the Veteran was diagnosed with leukopenia during active duty, service treatment records show that a low white blood cell count was first reported in hematology laboratory findings in May 1995 and again in a cumulative CBC laboratory report in June 2002.  However neither finding resulted in a diagnosis of an actual underlying disorder and there are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service.  A report of medical history dated in March 2005 just prior to the Veteran's separation from service shows there was no indication of abnormal laboratory findings.

The post-service evidentiary record includes laboratory test results from 2007 demonstrating a low white blood cell count associated with mild leukopenia.  The examiner noted initial evidence of leukopenia in earlier medical records since 2005.  However current bone marrow biopsy results at that time showed normocellularity with normal numbers of maturing myeloid precursors.  The Veteran was not neutropenic and there was no evidence for a primary bone marrow disease to explain the abnormal laboratory finding.  Instead it was suspected that this was an issue of margination and that underlying inflammatory arthritis could be a contributing factor.  See VA outpatient treatment records dated August 2007 to November 2007.  An outpatient note dated in July 2010, indicated the Veteran's leukopenia was stable with no evidence of myelodysplastic process and stable white blood cell count.  There is no indication that the Veteran is currently being treated for any acute symptoms or other residuals of leukopenia.  

In this case, the evidence of record does not provide any medical basis for holding that a chronic disorder was incurred in service.  Leukopenia is defined as a reduction in the number of leukocytes (white cells) in the blood.  See Dorland's Illustrated Medical Dictionary 1042 and 1044 (31st ed. 2007).  There is no disputing the in-service treatment records which show a decrease in the number of white blood cells.  But merely establishing in-service clinical findings is not tantamount to granting service connection because there also has to be chronic residual disability resulting therefrom.  Chelte v. Brown, 10 Vet. App. 268 (1997) (current disability means a disability shown by competent evidence to exist).  

Thus, while reduced white blood cell counts may be evidence of an underlying disability or in some instances may ultimately be a factor in developing a chronic disease or disability, the finding itself is not a disability.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Further, there is nothing in the medical record that suggests the Veteran has exhibited an actual disability related to her history of mild leukopenia for which service connection can be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran was evaluated for bone marrow disease in light of the leukopenia, but no such disease was found.  Her clinicians at one point suspected possible inflammatory arthritis, but again this has not been confirmed in the records.  In short, none of the medical evidence suggests the presence of an underlying pathologic basis for the laboratory finding of leukopenia.  The Veteran's own belief that it represents a disability is not competent evidence of an actual disability, or of an underlying pathology.  In this regard the Board points out that interpreting laboratory findings and assigning a cause for such findings is clearly outside the realm of what a layperson could reasonably be expected to competently address.  Based on this evidentiary posture, service connection cannot be awarded.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for leukopenia is denied.  




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


